DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 5,091,108
Shackelford
United States Patent 7,083,321
Grünschloss

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shackelford in view of Grünschloss. 
With regard to the claims it is noted that the phrase "of a high-viscosity material" is not afforded any patentable weight.  This phrase amounts to how the device is used, and the type of material does not structurally differentiate the claims over the prior art.  
With regard to claim 1 Shackelford teaches a device for measuring rheological properties of a material.   The device comprises a first measurer having at least one helical screw (reference item 86) having threads (reference item 88).  The device has a first controller; e.g., a hydraulic motor (reference item 120) that interworks with the first measurer in order to control the rotation of the screw.  The device has a second transmitter (reference item 58) that interworks with at least the first measurer and that measures a property of the material in the first measurer.
The device has a second controller (reference item 148) that interworks with and controls the first controller (reference item 300), the second transmitter (reference item 58), and the first measurer (reference item 44) as seen in figure 4.  The second transmitter will transmit the measurement signal to the second controller.  The first measurer has discharger (reference item 54) coupled to a valve (reference item 62).  The discharger is formed to facilitate measurement of physical properties of the material in the first measurer (100) and discharge of the high-viscosity material to outside of the first measurer.  The device has a first inlet (reference item 42) formed to allow the material to enter the first measurer.  The first screw is inserted into the first measurer in order to push the material toward the discharger.  The first screw's helical blades include one or more first blade portions formed to surround an outer peripheral surface and protrude outward.  Therefore, the first screw will help to control the temperature of the material according to the rotational speed.

    PNG
    media_image1.png
    315
    332
    media_image1.png
    Greyscale
Shackelford does not mention the use of a temperature maintainer or a first screw having one or more third blade portions formed to protrude outward from an end of any one selected from one side and the other side of the first screw.  Grünschloss teaches an extruder having an inlet (reference items 27 and 28), a housing (reference item 11), and at least one helical screw (reference item 30).  On the outside of the housing is a temperature maintainer (reference item 38).  The helical screw is provided with third blade portions in addition to the first blade portions.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Shackelford with the teachings of Grünschloss in order to provide a temperature maintainer for the predicable benefit of ensuring the material is at a desired operating condition in order that the measured rheological properties represent the testing materials at expected usage conditions, testing materials at different usage conditions, and/or so that different materials can be tested at identical test conditions.  Providing the third blade portions would have been obvious so for better mixing of the material.  
	With regard to claim 3 Shackelford teaches the use of a second measurer (reference item 34) which interworks with the first measurer.
	With regard to claim 4 the applicant states that the tested materials can include "food, thermoplastic resins, rubber, slurries of fillers and dispersion fluids, a multi-component slurry using an emulsifier or the like." Shackelford teach that the material tested can include fluids for drilling such as fracturing fluids.  Moon teach that the tested material can be rubber.  One of ordinary skill would test the material at a desired temperature to obtain a desired viscosity value (cP).
	With regard to claim 5 the threads in Shackelford have a pitch (distance between each thread).  The screw has an outer diameter.  One of ordinary skill can choose a desired thread pitch and screw diameter such that the material can be moved along the housing so that measurements can be obtained.  See also MPEP § 2144.04 ("Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation") citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
The applicant’s arguments with respect to the have been considered but are moot because the references to Moon and Singh et al. are not used in the present grounds of rejection.
Allowable Subject Matter
Claims 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 6 the prior art do not appear to teach a that the second measurer has a size that is larger than or equal to the interval between the first blade portions formed to protrude outward along an outer diameter of the first screw.  With regard to claim 8 the prior art do not appear to teach the first measurer has either (a) a fourth screw that is formed to have an outer diameter gradually decreasing toward an end and includes a fourth blade portion formed to protrude outward to surround the outer diameter or (b) a fifth screw that is formed to have an outer diameter gradually increasing toward an end and includes the first blade portion formed to protrude outward to surround the outer diameter.  With regard to claim 9 the prior art do not appear to teach that the first measurer further includes a third measurer formed to protrude in a longitudinal direction from an end of the first screw.  Note here that the third measurer is interpreted under 35 U.S.C. 112(f) as being "third measuring means" since the phrase "third measurer" does not connote any specific structural meaning.  A review of the applicant's written description shows that this third measuring means is analogous to another pressure sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856